DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 12/28/2020 has been entered. Claims 1-4, 6-10, 12-23 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 06/26/2020.


Response to Arguments
Applicant’s amendments, filed on 12/28/2020, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 15-23  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YEO ET AL. (US 2004/0225649) (hereinafter “YEO”) in view of GIROTI (US 2011/0010016).

With respect to Claim 1, YEO teaches:
receiving data from a plurality of different data sources (See Para 0023 metering devices); 
partitioning the data into two or more different data types, wherein the two or more different data types comprises (1) a first type of data comprising of structured or slow-changing data, and (2) a second type of data comprising of dynamically streaming data (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); 
storing the first type of data in a relational database and separately storing the second type of data in a non-relational database (See Para 0036 maintaining control and monitoring over the energy driver; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); and 
applying different steps for processing the first and second types of data based on their types, wherein the different steps comprise:
applying a machine learning algorithm to the first and second types of data to identify energy meters associated with usage or consumption trends or abnormal events, and using empirical data as supervised feedback to adjust the machine learning algorithm, wherein the empirical data comprises data generated from investigation of the energy meters by field personnel (See Para 0023 The EEM system may include…automatic energy calculation by Supervisory Control and Data Acquisition (“SCADA”) program; See Para 0025 the IED implements a energy management function that is able to respond to and/or generate management functions, measure energy consumption, control energy distribution such as relay function, monitor power quality, measure energy parameters such as phasor components, voltage or current, control energy generation facilities, compute revenue, control electrical power flow and load shedding, or combination thereof; See Para 0034 EEM data may include…Electrical Operation Data such as volts, amps, status, power; Power Quality Data such as harmonics, power factor, reliability, disturbance data; Consumption Data such as energy and demand…; See Para 0046 All these sources of data can be combined together with various algorithms including standard algebraic formulae, fuzzy logic, genetic algorithms, neural networks and fuzzy cognitive maps, etc in an self-learning, expert system that can be tailored to a specific system’s requirements; See Para 0057, 0058 SCADA program…trends; The cited reference teaches the broadest reasonable interpretation of the limitation in light of the Specification as originally filed (See Specification Para 0076, 0088, 0095)).  

in canonical form.
GIROTI further teaches:
in canonical form (See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include in canonical form.
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.

With respect to Claim 2, YEO teaches:
wherein 
the non-relational database comprises a key/value store, and the streaming data comprises time-series data (See Para 0036 maintaining control and monitoring over the energy driver; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases).  

With respect to Claim 3, YEO teaches:
wherein 
the structured or slow-changing data is stored only in the relational database, and the streaming data is stored only in the non- relational database (See Para 0036 maintaining control and monitoring over the energy driver; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases).  

With respect to Claim 4, YEO teaches:
wherein 
said method is performed using a cluster of computing nodes, the method further comprising:
dynamically adding new nodes to the cluster to store and process new data as the new data is being received from one or more of the data sources (See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS); and 
automatically rebalancing and partitioning the data across all of the nodes including the new nodes (See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS).  

With respect to Claim 7, YEO teaches:
wherein 
the streaming data is derived from usage or consumption of a resource by one or more users (See Para 0023 metering devices).

With respect to Claim 8, YEO teaches:

the streaming data comprises high frequency data from a meter, sub-meter or grid sensor (See Para 0023 metering devices). 

With respect to Claim 9, YEO teaches:
wherein 
a validation step is performed on the received data prior to converting the data in accordance with a data model, wherein the validation step comprises examining a structure of the received data to ensure that (a) required fields are present and (b) that the received data matches at least one data type from the data model (See Para 0036 This method can be used to…help validate them; See Para 0062 the database can validate the data as it is being entered; See Para 0050 The expert system is based on rules of thumb that match the facilities characteristics; See Para 0073 consolidated in a fashion that matches the requirements of the reports that can be run on that data). 

With respect to Claim 10, YEO teaches:
wherein 
(i) data that is successfully validated by the validation step is converted in accordance with the data model (See Para 0036 This method can be used to…help validate them; See Para 0062 the database can validate the data as it is being entered; See Para 0050 The expert system is based on rules of thumb that match the facilities characteristics; See Para 0073 consolidated in a fashion that matches the requirements of the reports that can be run on that data), and 
See Para 0073 immediately deleted form the database to reduce the overall size.  This automatic trimming can keep the database small and fast…the database detects abnormal or deviant data when it is aggregating and consolidating the data the database can keep the detailed data in the database for further analysis until user input verifies that deleting the data is safe). 

With respect to Claim 15, GIROTI further teaches:
wherein 
the canonical form is based on industry standards or specifications (See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein the canonical form is based on industry standards or specifications.
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.

With respect to Claim 16, YEO teaches:
wherein 
the structured or slow-changing data comprises customer information, billing accounts and service agreements (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases).  

With respect to Claim 17, YEO teaches:
wherein 
the post-processing step is performed directly on the first type of data in the relational database, and the normalization step is performed directly on the second type of data in the non-relational database (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases).  

With respect to Claim 18, YEO teaches:
wherein 
the dynamically streaming data is received in streams, and wherein a data stream is persisted until the processing of the data stream is complete, at which time the processed data stream is discarded (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases).  

With respect to Claim 19, YEO teaches:
wherein 
See Para 0023 metering devices). 

With respect to Claim 20, GIROTI further teaches:
wherein 
the received data comprises a plurality of canonical objects having different type definitions and description (See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein the received data comprises a plurality of canonical objects having different type definitions and description.
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.36 WSGR Docket No. 52594-705.302 

With respect to Claim 21, GIROTI further teaches:
wherein 
the plurality of canonical objects are associated with an organization, facility, service, billing, usage-point, meter-reading, energy conservation measure, external benchmark, and/or region  (See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein the plurality of canonical 
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.36 WSGR Docket No. 52594-705.302 

With respect to Claim 22, YEO teaches:
a server in communication with a plurality of data sources (See Fig. 1a - 101 EEM Software server); and 
a memory comprising instructions stored thereon that, when executed by the server, perform operations comprising (See Fig. 1a - 101 EEM Software server): 
receiving data from a plurality of different data sources (See Para 0023 metering devices); 
partitioning the data into two or more different data types, wherein the two or more different data types comprises (1) a first type of data comprising of structured or slow-changing data, and (2) a second type of data comprising of dynamically streaming data (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); 
storing the first type of data in a relational database and separately storing the second type of data in a non-relational database (See Para 0036 maintaining control and monitoring over the energy driver; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); and 
See Para 0023 The EEM system may include…automatic energy calculation by Supervisory Control and Data Acquisition (“SCADA”) program; See Para 0025 the IED implements a energy management function that is able to respond to and/or generate management functions, measure energy consumption, control energy distribution such as relay function, monitor power quality, measure energy parameters such as phasor components, voltage or current, control energy generation facilities, compute revenue, control electrical power flow and load shedding, or combination thereof; See Para 0034 EEM data may include…Electrical Operation Data such as volts, amps, status, power; Power Quality Data such as harmonics, power factor, reliability, disturbance data; Consumption Data such as energy and demand…; See Para 0046 All these sources of data can be combined together with various algorithms including standard algebraic formulae, fuzzy logic, genetic algorithms, neural networks and fuzzy cognitive maps, etc in an self-learning, expert system that can be tailored to a specific system’s requirements; See Para 0057, 0058 SCADA program…trends; The cited reference teaches the broadest reasonable interpretation of the limitation in light of the Specification as originally filed (See Specification Para 0076, 0088, 0095)).
However YEO is silent to the language of:
in canonical form.
GIROTI further teaches:
See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include in canonical form.
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.

With respect to Claim 23, YEO teaches:
receiving data from a plurality of different data sources (See Para 0023 metering devices); 
partitioning the data into two or more different data types, wherein the two or more different data types comprises (1) a first type of data comprising of structured or slow-changing data, and (2) a second type of data comprising of dynamically streaming data (See Para 0021 historical databases; See Para 0046 Customer Relationship Management; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); 
storing the first type of data in a relational database and separately storing the second type of data in a non-relational database (See Para 0036 maintaining control and monitoring over the energy driver; See Figs. 6 CIRCUILAR DATA STORAGE; See Figs. 7 CASCADING DATA STORAGE CONSOLIDATION; See Figs. 8 CASCADING CIRCUILAR DATA STORAGE; See Figs. 9 CASCADING DATA STRAGE PATTERNS; See Para 0046 various databases); and 
applying different steps for processing the first and second types of data based on their types, wherein the different steps comprise: applying a machine learning algorithm to the first and See Para 0023 The EEM system may include…automatic energy calculation by Supervisory Control and Data Acquisition (“SCADA”) program; See Para 0025 the IED implements a energy management function that is able to respond to and/or generate management functions, measure energy consumption, control energy distribution such as relay function, monitor power quality, measure energy parameters such as phasor components, voltage or current, control energy generation facilities, compute revenue, control electrical power flow and load shedding, or combination thereof; See Para 0034 EEM data may include…Electrical Operation Data such as volts, amps, status, power; Power Quality Data such as harmonics, power factor, reliability, disturbance data; Consumption Data such as energy and demand…; See Para 0046 All these sources of data can be combined together with various algorithms including standard algebraic formulae, fuzzy logic, genetic algorithms, neural networks and fuzzy cognitive maps, etc in an self-learning, expert system that can be tailored to a specific system’s requirements; See Para 0057, 0058 SCADA program…trends; The cited reference teaches the broadest reasonable interpretation of the limitation in light of the Specification as originally filed (See Specification Para 0076, 0088, 0095)).
However YEO is silent to the language of:
in canonical form.
GIROTI further teaches:
in canonical form (See Para 0029 the translation module is configured to operate using the conventional CIM standard; See Para 0038, 0055).

One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve energy management operations in a Smart Grid environment.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YEO ET AL. (US 2004/0225649) (hereinafter “YEO”) in view of GIROTI (US 2011/0010016) & KAUFMAN ET AL. (US 2010/0274367) (hereinafter “KAUFMAN”).

With respect to Claim 6, YEO & GIROTI teaches claim 1. 
However YEO is silent to the language of:
wherein a post-processing step is performed on the first type of data, wherein a normalization step is performed on the second type of data, and wherein he normalization step comprises filling in missing data points and addressing outliers in the second type of data.
KAUFMAN further teaches:
wherein a post-processing step is performed on the first type of data, wherein a normalization step is performed on the second type of data, and wherein he normalization step comprises filling in missing data points and addressing outliers in the second type of data (See Para 0047 Simulation processor can act as a gap-filler by substituting reasonable estimations if there is insufficient data to properly model a constituent of a simulation).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein a post-processing step is performed on the first type of data, wherein a normalization step is performed on the second type 
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to energy management operations in a Smart Grid environment.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YEO ET AL. (US 2004/0225649) (hereinafter “YEO”) in view of GIROTI (US 2011/0010016) & GARRITY ET AL. (US 2014/0074670) (hereinafter “GARRITY”).

With respect to Claim 12, YEO & GIROTI teaches claims 1, 11. 
However YEO is silent to the language of:
wherein 
applying the machine learning algorithm to the first and second types of data comprises feature extraction for identifying the usage or consumption trends or abnormal events.
GARRITY further teaches:
wherein 
applying the machine learning algorithm to the first and second types of data comprises feature extraction for identifying the usage or consumption trends or abnormal events (See Para 0014 utility theft, meter malfunction, improper meter installations, administrative errors, and/or other human errors; See Para 0030 models of the load profiles of each meter within the cluster may be grouped into a k number of sets or clusters to estimate an expected load profile for each meter within the cluster. See Para 0031 unbilled calculations may be continuously adjusted; See Para 0032 rank recoverability based on certain criteria…may rank non-technical energy losses as a meter malfunctions or installation errors; See Para 0018 the meter may be an Advanced Metering Infrastructure (AMI) meter used to collect, measure, and analyze electric power usage and/or generation).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein applying the machine learning algorithm to the first and second types of data comprises feature extraction for identifying the usage or consumption trends or abnormal events.
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve estimations of recoverable utility revenue.

With respect to Claim 13, GARRITY further teaches:
wherein 
applying the machine learning algorithm to the first and second types of data comprises feature classification in which different features are selectively merged or weighted, and elements are grouped to generate a set of follow-up opportunities (See Para 0014 utility theft, meter malfunction, improper meter installations, administrative errors, and/or other human errors; See Para 0030 models of the load profiles of each meter within the cluster may be grouped into a k number of sets or clusters to estimate an expected load profile for each meter within the cluster. See Para 0031 unbilled calculations may be continuously adjusted; See Para 0032 rank recoverability based on certain criteria…may rank non-technical energy losses as a meter malfunctions or installation errors; See Para 0018 the meter may be an Advanced Metering Infrastructure (AMI) meter used to collect, measure, and analyze electric power usage and/or generation).

One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve estimations of recoverable utility revenue.

With respect to Claim 14, GARRITY further teaches:
wherein 
applying the machine learning algorithm to the first and second types of data further comprises feature ranking in which the follow-up opportunities within the set are prioritized based on preferences and business operations of one or more customers (See Para 0014 utility theft, meter malfunction, improper meter installations, administrative errors, and/or other human errors; See Para 0030 models of the load profiles of each meter within the cluster may be grouped into a k number of sets or clusters to estimate an expected load profile for each meter within the cluster. See Para 0031 unbilled calculations may be continuously adjusted; See Para 0032 rank recoverability based on certain criteria…may rank non-technical energy losses as a meter malfunctions or installation errors; See Para 0018 the meter may be an Advanced Metering Infrastructure (AMI) meter used to collect, measure, and analyze electric power usage and/or generation).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YEO to include wherein the predictive analytics 
One of ordinary skill in the art would have been motivated to modify YEO because it would be beneficial to improve estimations of recoverable utility revenue.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864